Citation Nr: 1529496	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  03-10 107	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's lumbar spine degenerative joint disease.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1975 to October 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Houston, Texas, Regional Office (RO) which, in pertinent part, denied a disability evaluation in excess of 20 percent for the Veteran's Reiter's syndrome with right shoulder degenerative joint disease.  In August 2004, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In May 2006, the Board remanded the Veteran's appeal to the RO for additional action.  

In March 2009, the Board remanded the Veteran's appeal to the RO for additional action.  In December 2009, the Board again remanded the Veteran's appeal to the RO for additional action.  

In October 2010, the RO, in pertinent part, established service connection for ulcerative colitis; assigned a 10 percent evaluation for that disability; established service connection for uveitis; assigned a noncompensable evaluation for that disability; and denied service connection for a left shoulder disorder, avascular necrosis, fatigue, prostate cancer, a hiatal hernia, vascular tension headaches, and insomnia.  In August 2011, the Board denied an evaluation in excess of 20 percent for the Veteran's Reiter's disease with right shoulder degenerative joint disease.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In January 2012, the Court vacated the August 2011 Board decision; granted the Parties' Joint Motion for Remand; and remanded the Veteran's appeal to the Board for additional action.  In April 2012, the Board remanded the Veteran's appeal to the RO for additional action.  

In August 2013, the Board remanded the Veteran's appeal to the RO for additional action.  In August 2014, the Board, in pertinent part, increased the initial evaluation for the Veteran's uveitis from noncompensable to 10 percent disabling; remanded the issues of service connection for a left shoulder disorder, avascular necrosis, fatigue, prostate cancer, a hiatal hernia, vascular tension headaches, and insomnia and increased evaluations for his Reiter's disease with right shoulder degenerative joint disease and ulcerative colitis to the RO for additional action; and referred the issue of a TDIU to the RO for adjudication.  The Veteran subsequently appealed to the Court.  

In March 2015, the Court granted the Parties' Joint Motion to Modify and remanded the Veteran's appeal to the Board for action consistent with the motion.  

In March 2015, the RO denied an increased evaluation for the Veteran's lumbar spine degenerative joint disease and a TDIU.  In March 2015, the Veteran submitted a notice of disagreement (NOD) with the rating decision.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In December 2014, the Veteran submitted a claim for an increased evaluation for his uveitis.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Joint Motion to Modify directs that the August 2014 Board decision is to be modified "only to the extent that it should reflect that the issue of entitlement to a TDIU is remanded rather than referred to the AOJ for adjudication."  The Board issues this Supplemental Decision to comply with the Court's order.  

The RO denied both an increased evaluation for the Veteran's lumbar spine degenerative joint disease and a TDIU.  The Veteran has submitted a timely NOD with the March 2015 rating decision.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a statement of the case (SOC) addressing the issues, the Board should remand the issues to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Further, the Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

In December 2014, the Veteran requested a hearing before a VA Decision Review Officer (DRO).  The requested DRO hearing has not been conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his accredited representative which addresses the issues of an increased evaluation for the Veteran's lumbar spine degenerative joint disease and a TDIU.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

2.  The AOJ should schedule the Veteran for the requested hearing before a DRO.  Appropriate notice of the hearing should be provided to the Veteran.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

